Citation Nr: 1722403	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1960.  He served in the National Guard and Reserve Service for approximately 34 years.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference hearing, and a transcript of this hearing is associated with the record.  

The Board remanded this case for further evidentiary development in September 2016.  

In a March 2017 rating decision, the RO granted the Veteran's claims for entitlement to service connection for depression and entitlement to service connection for headaches.  As this was a full grant of the benefits sought, these issues are no longer on appeal and will not be discussed by the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at equipoise regarding the etiology of the Veteran's dizziness. 





CONCLUSION OF LAW

The criteria for service connection for dizziness are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations in connection with his claim. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016).

The Veteran maintains that his dizziness should be service-connected as he believes it to be related to other service-connected conditions including tinnitus, headaches, and depression.  

The Veteran's STRs are negative for any treatment or diagnosis of a dizziness-related condition and there is no medical evidence that the Veteran was experiencing dizziness within a year following separation.  See Veteran's STRs. 

Post-service medical records fail to show any complaints, symptoms, treatment, or diagnosis of a dizziness disability. 

During the Veteran's hearing in April 2015, he testified that he began to notice problems with dizziness in 2003.  He indicated that he was prescribed medication for dizziness and experienced side effects from the medications including nightmares and a reduced appetite.  The Veteran further stated that the dizziness becomes worse when his tinnitus became more intense.  See April 2015 Hearing Testimony. 

The Veteran was provided a VA Examination in January 2016.  The Veteran's military and post-service medical records were reviewed, as well additional pertinent information from the Veterans Benefit Management System (VBMS).  The examiner diagnosed the Veteran with non-specific dizziness.   At the examination, the Veteran reported that he had experienced dizziness for about 12 years.  He stated that he sometimes becomes dizzy when he has a headache or is experiencing depression.  He noted that he often becomes dizzy with position change.  He reported that he does not experience vertigo, has had no falls and was not taking medication specifically for dizziness.  No trouble with ear infections was indicated.  

The examiner found that the Veteran's external ears and ear canals were normal as were his tympanic membranes.  His gait was slightly wide-based and somewhat slow, but not instability was seen.  He also walked slowly but this was attributed to back pain from arthritis.  

She concluded that the Veteran's dizziness was not related to his service.  She reasoned that there was no mention of dizziness in the Veteran's STRs; by his own admission the dizziness started many years after service.  She also stated that the Veteran had non-specific dizziness with some orthostatic dizziness symptoms.  There was no evidence of a specific ENT origin or dysfunction to account for the dizziness as there was no vertigo.  The examiner reported that there were many other likely contributors to the Veteran's symptoms, including medication, his heart condition, high blood pressure, and depression/anxiety.  See January 2016 VA Examination. 

The Veteran was given another VA Examination for this condition in November 2016.  The examiner diagnosed the Veteran with disequilibrium of unknown etiology. The examiner noted that the Veteran had reported varying dates for the onset of his dizziness and attributed this confusion to his depression.  He also noted that the Veteran's condition had progressively worsened due to age. 

The examiner found that the Veteran's external ears and ear canals were normal as were his tympanic membranes.  His gait was normal.  

He concluded that the Veteran's dizziness was not related to his service-connected tinnitus.  He reasoned that tinnitus is a symptom and is not known to be a recognized cause of dizziness.  He noted that it was more accurate to state that the disequilibrium was of an unknown etiology. See November 2016 VA Examination.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the evidence is at least in equipoise regarding the Veteran's service connection claim for dizziness on a secondary basis.  

As an initial matter, the Veteran has a current diagnosis of non-specific dizziness and/or disequilibrium, thereby satisfying the first element of a secondary service connection claim.  See VA Examinations.  The Board also finds that the Veteran has multiple other service-connected disabilities, including tinnitus, headaches, and depression, thereby satisfying the second element of a secondary service connection claim.  

The third and final element is a nexus between the Veteran's claimed disability and a service-connected disability.  The record shows that in the Veteran's January 2016, the examiner opined that the Veteran's dizziness was not attributable to service or his service-connected tinnitus.  However, she noted that it could be related to other contributors, including depression/anxiety.  The Veteran's depression is now service-connected; therefore, the examiner's conclusion that the Veteran's depression contributed to his dizziness shows a positive correlation between his current disability and a service-connected disability.  Additionally, the November 2016 VA Examination described the Veteran's dizziness as disequilibrium with an unknown etiology.  As the examiner characterized the etiology of the condition as unknown, he neither confirmed nor denied a relationship between the Veteran's dizziness condition and other service-connected conditions.  

Based on this evidence as well as on the Veteran's competent and credible testimony regarding his symptomatology, especially assertions of worsening of dizziness symptoms when he experiences worsening of his service-connected conditions, specifically tinnitus, depression, and headaches, the Board finds that all doubt should be resolved in the Veteran's favor, and that service connection should be granted for dizziness.  The evidence is in equipoise, and the Board finds service connection is warranted.


ORDER

Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


